

	

		II

		108th CONGRESS

		2d Session

		S. 2846

		IN THE SENATE OF THE UNITED STATES

		

			September 24, 2004

			Mr. Reid (for himself

			 and Mr. Ensign) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To provide for the conveyance of certain Bureau of Land

		  Management land in the State of Nevada to the University and Community College

		  System of Nevada, and for other purposes.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Nye County Higher Education Campus

			 Conveyance Act.

		2.Definitions

			(a)DefinitionsIn

			 this Act:

				(1)ChancellorThe

			 term Chancellor means the Chancellor of the University

			 system.

				(2)CountyThe

			 term County means the County of Nye, Nevada.

				(3)CollegeThe

			 term College means the Nye County Nevada Higher Education Campus

			 in Pahrump Valley, Nevada, a component of the University system.

				(4)Federal

			 landThe term Federal land means the parcel of

			 Bureau of Land Management land identified on the map as the

			 N1/2 (excluding the

			 NW1/4NW1/4) of sec. 2 of T. 21 S., R.

			 54 E.

				(5)MapThe

			 term map means the map entitled Southern Nevada Public Land

			 Management Act and dated October 1, 2002.

				(6)StateThe

			 term State means the State of Nevada.

				(7)University

			 systemThe term University system means the

			 University and Community College System of Nevada.

				3.Conveyance to

			 the university and community college system of Nevada

			(a)In

			 generalNotwithstanding the Federal Land Policy and Management

			 Act of 1976 (43 U.S.C. 1701 et seq.) and section 1(c) of the Act of June 14,

			 1926 (commonly known as the Recreation and Public Purposes Act)

			 (43 U.S.C. 869(c)), not later than 1 year after the date on which a survey

			 defining the official metes and bounds of the Federal land is approved by the

			 Secretary, the Secretary shall convey to the University system without

			 consideration, all right, title, and interest of the United States in and to

			 the Federal land for use as a campus for the College.

			(b)Conditions

				(1)In

			 generalAs a condition of the conveyance under subsection (a),

			 the Chancellor shall agree in writing—

					(A)to pay any

			 administrative costs associated with the conveyance, including the cost of any

			 environmental, wildlife, cultural, or historical resources studies;

					(B)to use the

			 Federal land conveyed for educational and recreational purposes;

					(C)to release and

			 indemnify the United States from any claims or liabilities which may arise from

			 uses that are carried out on the Federal land on or before the date of

			 enactment of this Act by the United States or any person;

					(D)as soon as

			 practicable after the date of the conveyance under subsection (a), to erect at

			 the College an appropriate and centrally located monument that acknowledges the

			 conveyance of the Federal land by the United States for the purpose of

			 furthering the higher education of citizens in the State; and

					(E)to assist the

			 Bureau of Land Management in providing information to the students of the

			 College and the citizens of the State on—

						(i)public land in

			 the State; and

						(ii)the role of the

			 Bureau of Land Management in managing, preserving, and protecting the public

			 land.

						(2)Valid existing

			 rightsThe conveyance under subsection (a) shall be subject to

			 all valid existing rights.

				(c)Use of Federal

			 land

				(1)In

			 generalThe University system may use the land conveyed under

			 subsection (a) for—

					(A)any purpose

			 relating to the establishment, operation, growth, and maintenance of the

			 College; and

					(B)any uses relating

			 to those purposes, including residential and commercial development that would

			 generally be associated with an institution of higher education.

					(2)Other

			 entitiesThe University system may—

					(A)consistent with

			 Federal and State law, lease or otherwise provide property or space at the

			 College, with or without consideration, to religious, public interest,

			 community, or other groups for services and events that are of interest to the

			 College, the University system, or any community located in the County;

					(B)allow the County

			 or any other community in the County to use facilities of the College for

			 educational and recreational programs of the County or community; and

					(C)in conjunction

			 with the County, plan, finance (including through the provision of cost-share

			 assistance), construct, and operate facilities for the County on the Federal

			 land for educational or recreational purposes consistent with this

			 section.

					(d)ReversionIf

			 the Federal land or any portion of the Federal land conveyed under subsection

			 (a) ceases to be used for the College, the Federal land or any portion of the

			 Federal land shall, at the discretion of the Secretary, revert to the United

			 States.

			

